 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDand maintenance unit.In that case,the Board decided that suchindividualsmust be regarded as falling within the statutoryexclusion,although they spent less than half their workingtime in the excluded category.We believe that the policywhich prompted our decision in the Walterboro case, notedabove, is equally applicable to a category that is excluded bystatute from the definition of "employee"under theAct 6 Ac-cordingly,even assuming arguendo that the employees hereininvolved are partly engaged in a nonagricultural work, wefind that those employees who divide their time betweenagriculturaland nonagricultural employment must, to theextent thatthey'spend a substantial part of their time in anagricultural function,be deemed agricultural laborers withinthe meaning of the Act and are, therefore,to be excluded fromthe unit JWe find that all truckdrivers at the Employer'sFrostproof,Florida, operations,including"semi-drivers,"but excluding"goat drivers,""goat-flatdrivers," office clerical em-ployees, professional employees,administrative employees,guards, and supervisors as defined in the Act,constitute aunit appropriate for purposes of collective bargaining withinthe meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.6 This analogy was relied upon by the Board in the Walterboro case wherein the Boardreferred to its similar treatment of part-time supervisors. The practice of excluding in-dividualswho spend a substantial part of their time in supervisory duties is clearly es-tablished. See The Texas Company, 85 NLRB 1211; Phillips Petroleum Company, 97 NLRB67,69;Hampton Roads Broadcasting Corporation, 98 NLRB 1090, 1091; Hampton RoadsBroadcasting Corporation, 100 NLRB 238, 240.7 To the extent that they are inconsistent with this decision, past Board cases holdingthat truckdrivers dividing their time between agricultural and nonagricultural employmentare deemed to be within the unit found appropriate, are hereby overruled.ENDICOTT-JOHNSON CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS, A.F. OF L. Case No.3-CA-571. March 29, 1954DECISION AND ORDEROn September 15, 1953, Trial Examiner Ralph Winklerissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondent had engaged in and wasengaging in certain unfair labor practices,and recommendingthat it cease and desist therefrom and take certain affirmativeaction,as set forth in the copy of the Intermediate Reportattached hereto. The Trial Examiner also found that the Re-108 NLRB No. 23. ENDICOTT-JOHNSON CORPORATION89spondent had not engaged in certain other unfair labor prac-ticesand recommended that the complaint be dismissedin that respect. Thereafter, the General Counsel and the Re-spondent filed exceptions to the Intermediate Report andsupporting briefs.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted. Therulings arehereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts thefindings,conclusions,and recommendationsof the TrialExaminer.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re-spondent,Endicott-Johnson Corporation,Endicott,New York,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees concerning their opinions as toappropriate bargaining units.(b) Solicitingemployees to renounce and announce theirposition on matters affecting union organization.(c)Advising employees that future economic benefits arecontingent on the organizational defeat of International Asso-ciation of Machinists,AFL, or anyother Labor organization.(d) In any like or related manner, interfering with, re-straining,or coercing its employees in the exercise of theirright to self-organization,to form labor organizations,to joinor assist International Association of Machinists,A.F. of L.or any other labor organization,to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any andallsuch activities,except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment,as authorizedby Section 8 (a) (3) of the Act.2.Take the following action which the Board finds willeffectuate the policiesof the Act:(a) Post at all its plants in Binghamton, Endicott, JohnsonCity, and Owego,New York, copies of the notice attached tothe Intermediate Report marked"AppendixA" 1 and which'Said notice is hereby amended by deleting the words "The Recommendations of a TrialExaminer" and substituting in lieu thereof the words "A Decision and Order."In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall be furnished by the Regional Director for the ThirdRegion. Said notice shall, after being duly signed by the Re-spondent, be posted immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Third Region inwriting within ten (10) days from the date of this Order whatsteps the Respondent has taken to comply therewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges that the Respondent violated Section 8(a) (3) and (5) of the Act and also to the extent that it allegesviolations of Section 8 (a) (1) predicated on or derived fromthese alleged violations of Section 8 (a) (3) and (5).Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed by International Association of Machinists,A.F. of L..a labor or-ganization herein called the Union,the GeneralCounsel forthe National Labor RelationsBoard issued a complaint on September 17, 1952, against the Respondent,Endicott-JohnsonCorporation,i alleging that the Respondent has engaged in specified conduct violating Section8 (a) (1), (3),and (5)and Section 2 (6) and(7) of the Labor Management RelationsAct, 1947,61 Stat.136, herein called the Act. Copies of the complaint and charges were served uponthe Respondent,and the Respondent in turn filed an answer denying that it has violated theAct inthe respects alleged.Pursuant to notice, a hearing before the undersigned was held in Binghamton,New York,beginning on December 8, 1952, and concluding on March19, 1953. Theparties were repre-sented at the hearing and all parties were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing on the issues. The partieswere given opportunity to present oral and written argument before theTrialExaminer.Briefs were filed by the General Counsel and the Respondent.Uponthe record in the case,and upon observation of the demeanor of witnesses, I makethe following:FINDINGS OF FACTI.THE UNFAIR LABOR PRACTICESA. IntroductionBy letters dated February 23 and February 27, 1952, the Union requested the Respondentto recognize the Union as exclusive bargaining representative for separate units of em-ployees of the "Pioneer Machine Shop in Johnson City" and the "Baldwin St. Die Shop."On February 29. 1952, the Union filed representation petitions with the Board, seeking tobe certified as statutory representative for these respective groups of employees, and aconsolidated hearing on these petitions began on May 8, 1952. The Union withdrew thepetitionsbefore the representation hearing concluded, and on May 19, 1952, it filed thecharges in the present unfair labor practices case.I The Respondent manufactures footwear and is engaged in commerce within the meaningof the Act. ENDICOTT-JOHNSON CORPORATION91The General Counsel alleges that the Respondent in bad faith failed to recognize the Unionfor the claimed units and he predicates this contention on certain conduct contemporaneouswith the Union's alleged bargaining demands and in connection with the aforementionedrepresentation cases. According to the General Counsel, the Respondent engaged in theconduct in question as a dilatory measure and to undermine the Union and dissipate itsrepresentative status.The Respondent denies that its mentioned conduct was unlawful or otherwise intendedasdilatory.The Respondent also contends, among other things, that the Union failed tomake proper bargaining requests, that the units requested were insufficiently or ambig-uously described and are in any event inappropriate, and that the General Counsel has-notproved the Union's majority status in the respective units. The Respondent further assertsthat,even assuming proper bargaining requests for appropriate units in which the Unionenjoyedmajority status, the Respondent nevertheless had a genuine doubt concerning theappropriatenessof the claimed units and that it was therefore privileged not to accordstatutory recognition to the Union until this doubt was properly resolved.Because I consider the respective die shop and machine shop units to be inappropriate,Ineed not resolve various of the related issues tendered by the Respondent in connectionwith the 8 (a) (5) portion of this case. First, I shall discuss the unit questions, and thenthematters covered by the 8 (a) (1) and 8 (a) (3) allegations of the complaint, the latterallegation involving the discharge of Wilmer T. Davey on April 29, 1952.B.Alleged appropriate units1.Respondent's overall operations and bargaining historyRespondent is one of the largest shoe manufacturers in the country. With its principaladministrative offices in Endicott, New York, and within a radius of approximately 9 milesfrom these offices, the Respondent has 30 plants in the 4-city area of Binghamton, JohnsonCity,Endicott, and Owego.2 This includes 23 shoe factories and 6 tanneries. Employeesworking in any one of Respondent's plants live in any 1 of the 4 aforementioned cities andenvirons. All phases of production in the manufacture of a complete shoe, from the tanningof leather to theprocessingof shoepolish,are performedwithin this 4-city area, and thefactoriesand operations within this area are administered as an integrated enterprise.One of Respondent's separate administrative divisions is maintenance and service, whichincludes the employees of the machine and die shops under consideration, together withallotheremployees engaged as machinists and/or mechanics or machine operators inothermachine shops and in the various factories, as well as all other employees engagedinmaintaining and servicing Respondent's operations.Respondent has a centrally administered companywide welfare program for its normalcomplement of 18,000 to 20,000 employees, including medical and hospital and relatedservices, legal assistance, housing, insurance and pension plans, recreation facilities,banking services, restaurants, etc. Respondent also has a companywide bonus plan in whichallemployees share equally, in addition to which it maintains a uniform policy throughoutitsoperations respecting vacations, holidays, and working hours. Respondent also pays thesame rates of pay to all employees engaged in comparable job classifications, and when itgrants wage increases it does so on a companywide basis. Hiring is not done at the factorylevel; it is done, rather, at central employment offices in Endicott and Johnson City, wherethe Respondent makes all employee assignments to its various operations.Although the Respondent has been involved in at least five reported representation cases 3before the consolidated representation proceeding involved in this case, there has been nocollective-bargaining history of any consequence resulting from those proceedings. In thelast of these proceedings (71 NLRB 1100, decided December 16, 1946), the Board determinedthe appropriateness of the same die shop unit which the General Counsel claims to beappropriate in the present case. The Union involved in that earlier case won the election butapparently abandoned negotiations and no collective-bargaining agreement has ever been2Respondentalso ownsand operates,through another corporation,shoe factories locatedin Pennsylvania.3 EndicottJohnson Corp., 17 NLRB 96; 45 NLRB 1092; 57 NLRB 1473; 67 NLRB 1342;71 NLRB 1100. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiated on such unit basis.Since 1947 no unions have represented,as exclusive bargainingrepresentative,any unit of Respondent's employees and there has been no collective bar-gaining on any basis since that time.2.The proposed machine shop unitThe proposed Pioneer machine shop unit occupies, generally, the second floor of a buildinginJohnson City. These employees make and repair parts for machinery used in all of Re-spondent's factories,in connection with which these employees use the tools and machinesand exercise the craft skills appertaining to machinist employees whom the Board custom-arilyestablishes,providing other conditions are met, in separate appropriate units (cf.Armstrong Tire and Rubber Company, 104 NLRB 892; Goodrich Chemical Company, 101NLRB 1064). Within 2 blocks of the Pioneer Machine Shop in Johnson City is the BaldwinStreetmachine shop, and a few miles away in the adjoining town of Endicott is the Endicottmachine shop; both of these other machine shops are manned by employees of similarmachinist skills and performing substantially the same type of work as is done in the Pioneermachine shop.The record establishes that machinists of the Pioneer and other machine shops at timesperform work on component parts of the same machinery and also sometimes work togetheras a group on certain projects. Considering these facts of functional integration and of thegeographical proximity between the Pioneer and other machine shops, together with theaforementioned centrally controlled uniformity of wages and of other terms and conditionsof employment--at least so far as Respondent'smachinists are concerned--I find a ma-chinist unit as described by the General Counsel and limited to the Pioneer machine shoptobe inappropriate .4 Westinghouse Electric Corporation, 101 NLRB 441; Henry Vogt Ma-chine Co., 9-RC-1926 ('June 29, 1953), Acme Electric Corporation, 102 NLRB 1233; KearfottCompany, Inc., 106 NLRB 1033, Andrews Company, 98 NLRB 11. Compare ContinentalBaking Company, 99 NLRB 777, 783-784, Smith's Transfer Corporation, 97 NLRB 1456.Although I would find the proposed Pioneer machinist unit to be inappropriate even withoutregard to the principle of the Westinghouse case, supra, I also consider such principle tobe applicable to the instant situation. The Pioneer and Endicott machine shops, for example,are, in my opinion, but extensions of one machine-shop operation for an integrated enter-prisewithina fairly circumscribed geographical area in which, at least, all employeesengaged in such shops have a community of economic and social interests. Accordingly, Ishall recommend dismissing the 8(a) (5) allegation as to the proposed Pioneer shop unit3.The proposed die shop unitThe proposed die shop unit was, as already indicated; determined appropriate by the Boardin 1946, and the General Counsel contends preliminarily that such unit determination is bindinghere in view of the fact that there has been no substantial change in the shop's operationssince 1946. Although,as I have also stated earlier,a bargaining representative was desig-nated following the election had in that earlier case, negotiations were abandoned by thatrepresentative,and no agreement was ever consummated on such unit basis.It appearsfrom the decision in that case that the Board majority invoked the extent of organizationtheory--to what extent I cannot say--in establishing the die shop unit. With the amendmentsto the Act in 1947, however, certain changes were effected respecting extent-of-organizationas a basis for unit determinations(Section 9(c) (5)), and the Board's decisional law as tounits has also undergone variations since the Board issued its aforementioned decision in41n view of the decisional basis for this unit determination, it is immaterial whether,or how many of, Respondent's 13 other shops are machine shops in the craft sense, asRespondent contends, or whether they merely employ mechanics or machine operators,as the General Counsel asserts It is also unnecessary to rely on Respondent's furtherreason for inappropriateness stemming from the fact that the Pioneer machinists usemachine tools on the first floor of their building and that there are employees on the firstfloor not included within the proposed unit who are under the same immediate supervision as,and whom the Respondent claims to be otherwise functionally and administratively integratedwith, the proposed machinist unit which is limited to the second floor. ENDICOTT-JOHNSON CORPORATION931946.In view of the changes in law,the absence of successful bargaining on the die shopbasis, and the long lapse of time, I do not consider the Board's earlier determination to bebinding in this proceeding.The die shop is located on the first floor of Respondent's Die and Foundry Building inJohnson City,and it is the only such shop operated by Respondent where the various dies(clicker dies,sole dies,and perforating dies)are made for use in Respondent's shoe fac-tories.The employees of this shop also repair and maintain these dies,sometimes in thedie shop and at times in the factories.The General Counsel's theory respecting the appropriateness of the die shop unit is thatit is a homogeneous and identifiable department having a craft nucleus, the alleged craftsmenbeing the die benders.The Respondent asserts, among other things, that the die benders arenot true craftsmen and do not constitute a substantial nucleus in any event,that the die shopunit does not include all employees who work on dies and is therefore not an all-inclusivehomogeneous grouping,and that the alleged high degree of interchangeability between theshop functions and other processes of the Respondent establishes the heterogeneity,as well,of the die shop unit.Shoe dies are used to cut out the various leather and fabric parts of shoes, which partsare assembled and joined together in fashioning the completed shoe.The dies are made tofitthe contours of patterns which are prepared,first of cardboard,by patternmakers em-ployed in the various shoe manufacturing departments. These patternmakers are not withinthe proposed unit.Next is the grading process,wherein a complete set of cardboard patternsfor each shoe size is prepared by employees who also are not within the proposed unit. Whenthe grading is completed,the patterns are transferred from cardboard to metal templateor junk board and this transference is done by employees within the die shop unit as wellas by pattern shop employees who are not included in such unit.The firstphase in makingthe actual die is done,in the case of clicker dies,by the die benders whom the GeneralCounsel claims to constitute the craft nucleus.The bender bends a strip of low grade carbonsteel to conform to the outline of the template or junk board pattern.This bending is attimes done with heat.From the die bender,the rough die goes to other die shop employeesfor further operations and finishing processes,including welding,heat-treating,rough andfinish filing,grinding,sandblasting,stamping and notching,buffing and polishing,painting,fitting,and inspecting--these various processes being performed by employees, not diebenders, who are regularly engaged in these respective operations.Perforating dies are used to make the various perforation designs on footwear.Employeeswho fabricate these dies in the die shop are under their own separate subforeman,and theirwork is substantially akin to that of semiskilled machine shop operators using,among otherthings,milling machines and drill presses.Die benders do not contribute to the production ofperforating dies.Sole or walker dies are fashioned by forging employees,also under a separatesubforeman,with a blacksmith classification,not by die benders. (Wilmer Davey,formerly adie bender,testified as a witness of the General Counsel that such forging requires greaterskill than die bending.)The involved skills of many of the die shop employees,other than die benders,are similarto those found in Respondent's various machine and/or maintenance shops and elsewhere inRespondent's organization.For example, there are employees in these other shops performingoperations similar to those involved in making the perforating dies; and there are black-smiths in a foundry adjoining the die shop and also on the first floor of the Pioneer machineshop.Also included in the claimed die shop unit is an employee who grinds knives on a powermachine for use in production plants; Respondent has other such employees elsewhere in itsoperations.Respondent also has employees permanently situated in its factories whose job itis,entirely in some cases and partly in others, to maintain and repair dies; some of theseemployees have been trained in various of the aforementioned finishing operations,includingfiling,grinding,welding, and polishing of dies.(Not all repairs can be performed by theseemployees;some defects can be remedied only in the die shop.)The record also shows thatsome machinists make repairs on dies, presumably of the perforating variety, in the machineshops.Now to discuss the question respecting the craftcharacter,.or lack of it, of the die benders.When the Union requested the Respondent to recognize it as exclusive bargaining representa-tive for the die shop in February 1952, there were approximately 6 die benders in the pro-posed unit of approximately 60 employees.Ifthesedie benders are not craftsmen,the GeneralCounsel does not sustain his contention that the die shop is an appropriate bargaining unit on a 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDcraft nucleus basis. But even ifthediebenders are craftsmen,itmust also appear as a condi-tion of establishing the appropriateness of the unit that the die benders constitute a "substan-tial nucleus of craftsmen in a homogeneous department" Sullivan Mining Company, et al .101NLRB 1366.Itshould be stated, before further discussion,that the bending of shoe-cutting dies is notat all similar to the making,by machinist craftsmen,of conventional industrial dies. On thispoint there is no disagreement between the parties. Nor is there any question that the widerange of craft skills of the conventional die maker, an advanced form of the machinist trade,need not be possessed or exercised by a proficient die bender.There are no schools of diebending so far as the record shows,and Respondent does not have a formal apprenticeshipprogram for the development of die benders, nor does the United Shoe Machinery Corp whichlatter company has an entire plant apparently wholly devoted to producing shoe-cutting diesfor the industry Rather, employees learn to bend dies by on-the-job training, first workingunder supervision on the simpler dies and observingand otherwise learning from experiencedbenders,and then gradually acquiring the techniques for bending the more difficult items.The General Counsel's witnesses claim that a bender requires 3 or 4 years' experienceand training before attaining the degree of proficiency to bend the more complex dies fashionedin the Respondent's die shop.Iwas particularly impressed,however, with one of Respondent'sexpert witnesses,Harold A. Latham,who has had many years of supervisory experience indie-making work in the shoe industry and whose own trade is that of a machinist.Itwas MrLatham's opinion that "the bending of pre-formed section of steel to the outline of a metaltemplate is not precision work" as the term is used in the machinist trade According toLatham, an individual with ordinary aptitude for die bending can produce usable dies of thesimple variety shortly after beginning his bending employment and that such individual canbecome sufficiently proficient within 1 year to 18 months to bend any shoe-cutting die pro-duced in Respondent's die shop.On the basis of the entire record, I find that die bending is not a craft, at least for pur-poses of establishing a unit on a craft nucleus basis Without minimizing the skills involved,the die bending function does seem to be a speciality of fairly narrow scope--in contrast, forexample,to the broad range of required knowledge and highly developed skills of the con-ventional die maker I conclude,therefore,that the die shop is lacking in a craft nucleus. Andwhile I am also inclined to the view that the proposed die shop unit is a heterogeneous group-ing, it is unnecessary to determine this finally or to resolve Respondent's additional con-tentions regarding the inappropriateness of this unit Accordingly,Ishall recommend that the8 (a) (5) allegation be dismissed as to the die shop unit.C. Interference,restraint,and coercion--8 (a) (1)The General Counsel contends that the Respondent engaged in certain unlawful conductduring the pendency of the aforementioned representation petitions and that it otherwise hasviolated Section 8 (a) (1) of the Act The petitions, it is recalled, were filed in February 1952and hearing thereon was held on May 8, 1952.Respondent conducted a meeting at one of its recreation halls during the working day ofApril 16, 1952. Several hundred employees, including supervisors, from Respondent's variousoperations attended the meeting and were paid their regular wages for doing so. The assem-blage was addressed by Respondent'spresident,Charles Johnson,and its secretary andcounsel, Howard Swartwood, and its labor counsel, Benjamin Seligman Swartwood testifiedthat the meeting was called upon Seligman's advice in order to "be prepared to produce wit-nesses in the representation hearing which was to be held on May 8th, [who] would testify astowhat their opinion was as to the appropriateness of a unit for collective bargaining."According to Seligman's testimony Johnson told the employees in substance:that the international Association of Machinists had filed representation petitions seeking,to have established as separate collective bargaining units the workers in the die depart-ment and the workers in the Pioneer Machine Shop, that the company .was going toappear at these representation hearings and oppose the position taken by this union in thatthe company believed, and as it always believed, that the only proper unit 'for collectivebargaining was the overall company unit, the overall company because all its operationswere integrated and you couldn't separate one of its operations from another, that in the ENDICOTT - JOHNSON CORPORATION95manufacture of shoes they were all tied in together and to separate them would make itvery difficult if not impossible to produce the shoes as was necessary.He (Johnson)also pointed out that that has been the company's position for many yearsand the company believes it to be a sound position.He told them also that the reason theywere assembled was because their Labor Counsel..had requested that the companyobtainwitnesses for the representation hearing in order to have the National LaborRelations Board informed as to the wishes of the workers in the separation of this com-pany into separate small units for collective bargaining.Respondent at this same meeting distributed certain petitions5 among the assembled employeesfor circulation among the entire employee body. Johnson told the employees,according toemployee Benjamin Webb's testimony,that he "didn't want anybody to use any force, that hewanted everybody who would sign[the petitions]to sign them." Also, accordingto Webb,Seligman stated in his remarks at this meeting that Respondent didn't object to a union butonly to "small units."The petitions were thereupon circulated among Respondent's employees in all departmentsand more than 14,000 employees,or approximately 94 percent of the personnel then working,signed the documents.The signed petitions were thereafter retained by Respondent. Amongthe supervisors who actively circulated the petitions during the working hours was MaintenanceSuperintendent Stanley Stevens.While so engaged and also during this period, Stevens toldemployee John Ahrens, of the Pioneer machine shop, that he (Stevens) "needed a few moresignatures"and "wouldn't (Ahrens)think it over",Stevens asked Kenneth Hoffman whetherHoffman "would sign a loyalty pledge" and he told Hoffman together with several otheremployees of the Pioneer machine shop that he needed only 2 or 3 more signatures for a"majority"; Stevens asked Raymond Mahoney, then employed in the Pioneer machine shop,what Mahoney thought of the Union and he told Mahoney that he, Stevens, would "like to getsome other cards signed to cut that vote for the Union down",Stevens told Herbert Robbinsof the Pioneer machine shop that he "would like to see some more names on that petition,"and he asked why Robbins"wanted a union",Stevens told machine shop employee Robert Riek,who had previously refused to sign the petition,that he wished Riek would change his mindand sign the petition Stevens also told KennethVail,an employee in the Pioneer machineshop,that Respondent"had done a lot of things for [Vail],and that[Vail) was one man that hada lot of influence with some fellows and that they only needed a few to overthrow this Union,the Company couldn't operate with a Union,especially little individual units, and the thingsthat they had done for [Vail], [Vail] should do something for them." 6 Vail told Stevens that hewas for the Union if it could get him more money, to which Stevens replied,according toVail's uncontradicted testimony,that there would be no money for anyone until the Union"was broke up." A week later,Stevens asked Vail whether Vail had changed his mind aboutsigning the petition and Stevens told Vail at the time,according to Vail's uncontradicted5The heading on these petitions reads as follows:We, the workers in the(Plant and Room) of Endicott JohnsonCorporation,have learned that a Union has petitioned the National Labor RelationsBoard to represent workers in the Pioneer Machine Shop and in the Die Shop at JohnsonCity,We believe that these units are not appropriate for collectivebargainingand if es-tablishedwould be detrimental to our interests and to theinterestsof the Companyand community.We hereby urge the management to oppose the Machine Shop and Die Shop petitionsand to use every legal means to establish that if a majority of Endicott Johnson Workerswant Union representation for collective bargaining, the appropriate unit is a company-wide unit, consisting of all production and maintenance workers in all plants and de-partments throughout this valley.We should be pleased to support our contentions by appearing and testifying at anyhearing called by the National Labor Relations Board in connection with Unionrepresenta-tion.6 Vail also attributed statements of a similar nature to Superintendent Leonard Steed,who was too ill to appear at the hearing. While I consider Vail an honest witness, I find itunnecessary and shall not, under the circumstances, make findings respecting Steed. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony, that he (Stevens) had been doing a lot of things that the men had requested and thathe "would do more when this Union was broke up "Another item of alleged misconduct involves the open circulation during working hours ofcards dated March 17, 1952, which state that the signatory thereto "does not want the [Union]or any other union to represent me " The cards were distributed in the Pioneer machine shopby nonsupervisory employees Reford Button and Harold Doty, Button also having been partic-ularly active in circulating Respondent's aforementioned petition in the machine shop. Therecord does not show Respondent to have conceived, prepared, of paid for these cards, butthe General Counsel would hold Respondent responsible for the cards in view of their opendistribution during working hours in a small department and therefore under circumstanceswhich may establish Respondent's knowledge of, and support for, such solicitation.The next item of conduct, relied upon by the General Counsel, involves a speech whichRespondent's president, Charles Johnson, made at an employee meeting during working hourson June 17, 1952. The occasion of the meeting was an attempt to enlist employee support in alocal civic celebration. During the course of his remarks, Johnson (who did not testify) toldthe several hundred employees in attendance, according to Anthony Launkites' credible testi-mony, that there were "some units in Endicott Johnson Corporation that were a little selfishthat he thought and they wanted to join some union, and he didn't see any reason for theseselfish units to join any union because he thought that E. J. was taking pretty good care of usand he didn't want to see no outside representation taking care of these small selfish units byjoining a union, and . . . if these small units got into a union why it would spread all over theEndicott Johnson Corporation and that would be the beginning and the end of Endicott JohnsonCorporation." Another honest version of the same speech is that of Edward Pratt who testi-fied that Johnson said,we have a few selfish workers here in the company -- that are upsetting the company bybecoming organized, and he said they are not thinking of the fact that there is about20,000 other workers and along with also this same group were under the service depart-ment there is many groups and if each group of workers throughout the company was towant a different union he said how do you think that we are going to operate under thosecircumstances through the fact that work more or less depends upon each group. It issort of on production you might say and if strikes was to come and work stoppage hereand there it upsets everybody throughout the company.According to the credible testimony of Kenneth Hoffman, Johnson also stated that "he wantedallworkers to be loyal and keep on with the policy as it has been doing and not anything todisrupt it that he had a great concern and he didn'twant anything to change that."The General Counsel also contends that Respondent violated Section 8 (a) (1) by posting thefollowing notice to its employees on May 21, 1952:We have today been advised by the National Labor Relations Board that the Union haswithdrawn its petitions for elections, and that an order to that effect has been issued bythe Board.Conclusions--8 (a) (1)Employers,as a general rule,may not interrogate employees respecting their unionactivities or opinions,particularlywhere the employers have manifested hostility to thematters in question.Syracuse Color Press,Inc., 103 NLRB 377; compare Industrial Stationery& PrintingCo., 103 NLRB1011. However,there is a privilege to interrogate employees con-cerningmatters normally denied an employer where the infprmation sought is relevant totrial issues.See Joy Silk Mills. Inc.,85 NLRB 1290,enfd as mod.185 F 2d 732(C. A., D.C.), cert. denied341 U. S. 914,Mississippi Products,Inc , 103 NLRB 1388. The petitions inthe present case were not circulated by Respondent in order to assist it in formulating itsown position on the unit question.The Respondent had already decided to oppose the Union'sproposed units, as it had so advised the employees,and it resorted to the petitions to strengthenitsposition in the then pending representation case But the opinions of employees,eitherwithin or without proposed units, are irrelevant to the Board's determination that units areor are not appropriate.Such opinions or preferences of employees do become material aftertheBoard has decided that a given unit may be appropriate,but the only employees whose ENDICOTT-JOHNSON CORPORATION97desires are material for this purpose are those within the permitted unit and their desiresare to be expressed through an election under the statutory representation procedures invoked,as in the present case, by the aforementioned representation petitions In the instant case, forexample, the proposed units would be no more appropriate had the 14,000 employees, insteadof opposing the 2 proposed units in question,indicated their preference for these proposedunits 7The circulation of the petitions constituted unlawful interrogation concerning a matter vitaltoUnion activities, there being no relevance to the petitions in the representation case. AndI also find that the manner of Superintendent Stevens' conduct respecting these petitions in thePioneer machine shop was tantamount, in the present case, to unlawful inducement of employeestovote against or withdraw from the Union. Accordingly, I find that the Respondent hasthereby violated Section 8 (a) (1) of the Act. Monarch Foundry Co., 106 NLRB 377, BurlingtonMills Corporation, 102 NLRB 252, Continental Desk Company, 104 NLRB 912Ido not, however, consider Charles Johnson's statements at the meeting of June 17, 1952,as threatening reprisal or promising benefits. Nor do I consider the posting of the May 21,1952, notice to be unlawful, for which proposition the General Counsel cites Mellin-QuincyMfg. Co., Inc., 53 NLRB 366. The principle of this cited case--"Whether employees selecta bargaining representative,or what bargaining representative they select,is the exclusiveconcern of the employees and is not a matter with respect to which an employer is legallypermitted to interfere under the Act" (53 NLRB, at 367)--has been so greatly modified in sub-sequent decisions of the Board and under the present Act, that I must reject it as a correctstatement of present law, at least in its application to the instant case. Finally, I find it un-necessary to determine Respondent's responsibility for the cards circulated by Button andDoty. The 8 (a) (1) findings already made and the order to be recommended thereon are of thesame nature as the General Counsel seeks as to these cards.D.Alleged discriminationThe Respondent discharged Wilmer T Davey, a die bender, on April 29, 1952, purportedlyfor "insulting and belittling foreman [Hrncirik] in front of help." Davey had joined the Unionor or about February 25, 1952, but had not otherwise engaged in any activities in behalf of theUnion. Davey had refused to sign Respondent's aforementioned petition, at employee BenjaminWebb's behest, sometime before his discharge, other employees of the die shop whowereactive Union members also had refused to sign the petitionThe die benders worked on a so-called point system at the time in question Each die had astated point value based on the time within which the particular die should be made, andbenders were expected to turn out a certain number of points each day The benders werepaid on an hourly basis, irrespective of the number of work points they accumulated, and theRespondent asserts that the sole purpose of the point system was to inform the benders"what their productivity could be and what it was reasonably expected of them "8 The pointvalue of each item was listed in a book in the die shop and Superintendent Leonard Steed(Hrncirik's superior) had informed the benders that they should work in accordance withthese stated point valuesOn the morning of April 29, 1952, one of the benders learned that Die Shop Foreman StevenHrncirik had reduced the point value on a particular die despite the fact that the stated bookvalue of the item had not been changed. The benders, including Davey, protested the pointreduction to Hrncirik, stating that Hrncirik was without authority to make the change. In theensuing discussion Hrncirik finally told them that three benders would retime the die to deter-mine a new point value for it. Davey thereupon stated that there was no need to retime the diebecause its point value had been long established in the book and that Leonard Steed had7PittsburghPlateGlassCompany v, N L. R. B., 313 U. S. 146. cited by Respondent,is inapposite here. The court held in that case that the desires of employees within a pro-posed unit were relevant to unit and certification questions involved there. Under the pres-ent Act, however, the Board is required to hold an election before certifying a representa-tive in a representation case and may not also, as it could under the predecessor Act,certifya representative on the basis of a card check at a hearing. (Compare Section 9(c) of the present Act with Section 9 (c) of the former Act).Respondent now uses the point system solely for purposes of scheduling its work andnot as a production quota for employees.339676 0 - 55 - 8 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDsaid to "work from the book."Hrncirik then said that the die would nevertheless be retimed,to which Davey retorted that"We are not going to time that die. It is already in the books"and that"You can't do anything about it because Leonard Steed is a bigger man than you are,and what he says goes." "Besides that,"Davey added,"I don't think you can do anything aboutitbecause we are organized."Davey turned to go to his bench, whereupon Hrncirik called tohim.Davey told Hrncirik,"Now, look here, I don't want to argue with you no more aboutthis ..We will work at the prices that are in the books."Davey declared,upon beingasked by Hrncirik why he didn't want to continue the argument,that Hrncirik was "too ignorantto argue with." Hrncirik then said,"Thatis it,you are through,"and the employees,includ-ing Davey, returned to work.Hrncirik reported the incident to Assistant General Manager Frank Johnson, who wasHrncirik's immediate superior in Superintendent Leo Exlie's absence. Johnson then checkedDavey's employment record and learned thattheyear before,in April 1951,Foreman Hrncirikhad issued a discharge notice to Davey for "insulting and belittling foreman in front ofworkers " This notice had been rescinded before Davey was discharged,as Johnsop wasadvised in checking Davey's record.Johnson met with Hrncirik in the die shop office on the afternoon of the 1952 incident underconsideration,and AssistantForeman ArthurKnickerbocker(Davey's immediate supervisor)andWalter Komar(a die shop employee)were summoned,as was Davey Johnson testifiedthat he desired Knickerbocker and Komar to be witnesses to the discussion.Johnson askedDavey whether he had told Hrncirik that Hrncirik"was toodamnignorant to run the room or todo anything about anything that went on in that department"and Davey replied unhesitatinglythat"Isaid it and I will stand back of it."Johnson then directed Davey's discharge.Later that afternoon a committee of die shop employees met with Johnson and sought tohave him reconsider Davey's discharge.Johnson advised the group that Davey had defiedJohnson to fire him and that this was not the first time Davey had insulted Hrncirik,referringin this connection to the 1951 incident. 9The General counsel claims that Respondent discharged Davey because of his Unionmembership and failure to sign Respondent's petition.The General Counsel further claimsthat,even apart from the matter of such membership and petition,Respondent was in anyevent not permitted to discharge Davey because of the die shop incident,the argument beingthat the entire incident was a concerted activity protected under Section 7 of the Act Amongother things in support of these contentions,the General Counsel also points to various allegedinconsistencies and improbabilities in Respondent's testimony.The record does establish,inmy opinion,thatRespondent was strongly opposed to theUnion's objectives in organizing the die shop and I am also satisfied that it knew Davey hadnot .5igned its petition.However,Davey was not at all active in Union matters, apart fromjoining the Union,and there were many others in the die shop who also had not signed thepetitionMoreover,the 1951 incident with Hrncirik arose at a time when there was no Unioncampaign.Mindful of the matters of alleged inconsistency and improbability referred to bythe General Counsel, I am nevertheless unable to find by a preponderance of evidence thatRespondent discharged Davey for reasons relating to his Union membership or to his refusalto sign the petition.Respondent contends that the discussion concerning points was not a protected concertedactivity because the points had no effect on the employees'wages. This factor is not essential,however, in order that concerted activity be protected under Section 7 of the Act,and I findthat the employees'concerted protest concerning points did involve terms and conditions ofemployment and therefore was within the scope of statutory protection But conduct is notnecessarily removed from lawful disciplinary action by an employer merely because suchconduct arises in a context of concerted activity.10 Davey not only called Hrncirik"ignorant"and later"[stood]back of it" but he also declared his refusal to accept Hrncirik's instructionthat the die be retimed.Itmay be that Hrncirik was overbearing and tactless in handling thesituation;nevertheless,such circumstance afforded Davey no statutory warrant for"floutingof [Hrncirik's]managerialauthority "Briggs ManufacturingCompany, 75 NLRB 569, 585.9Although one witness testified that Johnson mentioned, as a reason for the discharge,thatDavey was involved in Union organization, the record in this particular regard is tooinsubstantial and lacking in corroboration to permit me so to find.iiSee Mackay Radio and Telegraph Company, Inc., 96NLRB 740; Titan Metal ManufacturingCompany, 99 NLRB 872;Briggs ManufacturingCompany, 75 NLRB 569, 584. ENDICOTT-JOHNSON CORPORATION99See also Shedd-Brown Mfg Co., 102 NLRB 742 (as to Kromrey), Crucible Steel Casting Co.,101 NLRB 494.Ifind, therefore, that Davey was discharged for cause, and I shall therefore recommendthat the complgint be dismissed as to him.ILTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section I, above, occurring in connection withthe operations of the Respondent,have a close,intimate,and substantial relation to trade,traffic,and commerce among the several States and tend to lead to labor disputes burdemngand obstructing commerce and the free flow thereof.III.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmative action ineffectuation of the policies ofthe Act.Upon the basis of the foregoing findings of fact,and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The Respondent has engaged in unfair labor practices within the meaning of Section 8 (a)(1) and Section 2 (6) and (7) of the Act by interrogating employees concerning their opinionson appropriate bargaining units,soliciting employees to renounce and/or announce theirposition on matters affecting Union organization,and advising employees that future economicbenefits were contingent on the organizational defeat of the Union.2The Respondent has not violated Section 8 (a) (3) and (5) of the Act[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOTinterrogate our employees concerning,or solicit them to renounceor announce,their position on matters affecting Union organization.WE WILL NOTadvise employees that future economic benefits are contingent on thecessation of organizational activities.WE WILL NOTin any like or related manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labor organizations,to join or assist International Association of Machinists,A.F. of L.,or any other labororganization,to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bargaining or other mutualaid or protection or to refrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section(a) (3) of the Act.All our employees are free to join, form, or assist any labor organization,and to engagein any self-organization or other concerted activities for the purposes of collective bargainingor other mutual aid or protection or to refrain from such activities except to the extent thatsuch right is affected by an agreement madein conformity with Section 8 (a) (3) of the ActENDICOTT JOHNSON CORPORATION,Employer.Dated... ... ...By ..................... ..... . ............................(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot bealtered,defaced, or covered by any othermaterial